Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment to the specification filed 14 February 2022 has overcome the objections to the disclosure. The amendments to claims 1, 2 and 6-8 filed 14 February 2022 has overcome the objection to claim 1, the 35 USC 112(b) rejections and the 35 USC 112(a) written description rejection over claim 2. The amendments to claims 1, 2 and 6-8 filed 14 February 2022, while overcoming the 35 USC 112(a) enablement rejection, raised a new 35 USC 112(a) new matter rejection as discussed in the interview of 25 February 2022. The supplemental amendment to the claims filed 3 March 2022 has overcome the discussed 35 USC 112(a) new matter rejection.
Allowable Subject Matter
Claims 1-11, as presented in the amendment of 3 March 2022, are allowable.
The following is an examiner’s statement of reasons for allowance: 
The newly claimed complex comprising photoconductive nanoparticles dispersed in an ester linking group comprising polymer matrix, where the polymer matrix is that resulting from polymerizing a photosensitive resin composition comprising a photopolymerizable monomer and a metal-containing compound represented by *-S-M-S-*, where M has the definition given in claim 1. The closest art is the patent application US 10,889,755 but there is no indication in the claims of US 10,889,755 that both the photopolymerizable monomer and the metal-containing compound represented by *-S-M-S-* in the patented claims are co-polymerized so that the metal containing compound is bonded to the polymerized monomer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/8/22